DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (JP 2004148403) (see English translation submitted by applicant on 9/20/2019).
Regarding Claim 3

	Asai teaches a metal bottle (below – Fig. 9), comprising a mouthpiece part (Fig. 6) in an upper part of a bottomed cylindrical bottle body; a screw part in the mouthpiece part, and including a curl part (shown below) at a tip of the mouthpiece part, wherein a height of a first-stage screw thread (13) from a tip side in a complete screw part is larger than a height of a second-stage screw thread (14) from the tip side, and a distance (Z) between an apex part of the first-stage screw thread (13) and a bottle axis and a distance (Z) between an apex part of the 

[AltContent: textbox (Curl)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    798
    336
    media_image1.png
    Greyscale
				
    PNG
    media_image2.png
    599
    347
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1 and 2 are allowed. 

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. Applicant argues that Asai does not teach a first-stage screw thread height that is larger than a second-stage screw thread. The Examiner respectfully disagrees, as can be seen in the rejection above.
Applicant specifically argues that Asai fails to teach a “bottom part (31)” shown in the Applicant’s figures. This “bottom part” is not claimed by the Applicant and as such the argument has not been found persuasive.
Applicant argues that Asai fails to teach depth V1’ can be made deeper and V2’ is not disclosed. Neither of these depths are claimed, nor is any mention of any changeable depths and as such the argument has not been found persuasive.
Applicant argues that Fig. 7 of Asai does not teach the claimed limitations. The Examiner would like to point out that Fig. 7 is not used in the rejection and as such the argument has not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733